MEMORANDUM OF DECISION.
Dennis Deabler appeals from his conviction for operating a motor vehicle after revocation as an habitual offender, 29 M.R. S.A. § 2298 (Supp.1985), following a jury-waived trial by the Superior Court, Knox County. Deabler contends that the suspicion articulated by the arresting officer for stopping Deabler’s car was not objectively reasonable. We will reverse the denial of a motion to suppress based on a determination of reasonable suspicion only if clearly erroneous. State v. Cyr, 501 A.2d 1303, 1305 (Me.1985). Here, the Superior Court properly held that the officer’s articulated suspicion was objectively reasonable. See State v. Fillion, 474 A.2d 187 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.